Citation Nr: 0117430	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  98-20 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for central nervous system 
(CNS) vasculitis, with a left occipital infarct and 
complications, claimed as headaches, fatigue, joint pain, and 
vision disturbances, including as due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel

INTRODUCTION

The veteran had verified active service from November 1990 to 
May 1991, and his DD Form 214 indicates an additional three 
months and five days of prior active service.  During 
service, the veteran served in Southwest Asia from January 
1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In May 2000 
and January 2001, the Board requested medical opinions from 
the Veterans Health Administration (VHA).  The requested VHA 
opinions by the same VHA reviewing physician were received in 
September 2000 and January 2001. 

The veteran requested and was provided a hearing before a 
Member of the Board in July 1999.  The Board subsequently 
notified the veteran by letter that the Member of the Board 
who conducted the hearing was no longer with the Board, and 
advised the veteran of the right to request another hearing 
before another member of the Board.  A response received in 
January 2000 indicates that the veteran did not want an 
additional hearing, and desired that his case be expedited. 

In a July 1999 statement, the veteran raised the issues of 
entitlement to service connection for post-traumatic stress 
disorder and a left wrist fracture.  These issues have not 
been addressed by the RO.  Therefore, the Board refers these 
issues back to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's reported symptoms of headaches, fatigue, 
joint pain, and vision disturbances have been attributed by 
the medical evidence of record to a known clinical diagnosis 
of CNS vasculitis with a left occipital infarct and 
complications.

3.  CNS vasculitis was not manifested during service or 
within one year of separation from service, and is not shown 
by competent medical evidence to have a nexus or relationship 
to service.  


CONCLUSION OF LAW

CNS vasculitis, with a left occipital infarct and 
complications, claimed as headaches, fatigue, joint pain, and 
vision disturbances, was not incurred in or aggravated during 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 
1137 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  The Board finds that the 
requirements of the VCAA have been met.  In this regard, the 
Board notes that the veteran has been afforded examinations 
during periods of VA hospitalization, VA medical treatment 
records have been obtained, and VHA medical opinions were 
requested and obtained.  The RO requested from the veteran 
information pertaining to symptomatology since service and 
any physician statements reflecting treatment since discharge 
from service, and advised him in the Statement of the Case 
what must be demonstrated to establish service connection, 
including on a presumptive basis, and as due to an 
undiagnosed illness.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all treatment 
records which might be relevant to the veteran's claims, and 
the veteran has not identified any additional treatment 
records which have not been obtained.  Accordingly, with 
regard to this issue, no further assistance to the veteran in 
acquiring medical evidence is required by the new statute.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303(a) (2000).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2000).  Also, 
certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  See 38 C.F.R. 
§ 3.317(a)(2-5).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).

The Board has reviewed the veteran's service medical records 
and observes that he complained of left wrist pain, related 
to an accident five years earlier, in December 1990, and he 
also reported foot and ankle pain in January 1991.  However, 
the April 1991 separation examination report is negative for 
any relevant symptomatology.  The veteran specifically denied 
that he had, or had ever experienced, painful joints (other 
than the left knee), frequent or severe headaches, or eye 
trouble.

In September 1993, the veteran filed an application for VA 
benefits.  He indicated complaints of being tired all the 
time, loss of energy, and sleepiness, but did not indicate he 
experienced headaches, joint pain, or vision disturbances.  

The first medical evidence of record of any neurological 
disorder is a VA treatment record from early September 1996, 
which reflects the veteran's complaints of chronic recurrent 
headaches, which the veteran reported he had had for 3 weeks, 
and contains a diagnostic impression of tension headaches.  
At the time of a hospitalization in early September the 
veteran reported that he had had headaches for the past four 
to five years since his Gulf War tour.  The veteran was 
hospitalized at a VA facility from September to October of 
1996 for severe headaches and right-sided numbness, and the 
report of this hospitalization contains diagnoses of right 
hemiparesis of unknown cause and severe headaches of migraine 
type, with no information regarding the etiology of either 
disorder.  At the time of hospital admission it was noted 
that the veteran's symptoms "apparently began the first week 
of September."  A radiological study from October 1996 
revealed areas of narrowing of intracranial vessels, 
consistent with vasculitis, while a magnetic resonance 
imaging study (MRI) from the same month showed a subacute 
right PCA infarct of the left occipital lobe.  A December 
1996 VA examination report contains diagnoses of multiple 
joint pain, with loss of motion in the right upper and lower 
extremities secondary to a stroke; and severe vasculitis of 
the brain, with multiple strokes, diagnosed by MRI.  In April 
1997, the veteran was hospitalized at a VA facility for 
treatment for a seizure.  

In a May 1997 statement, a VA doctor who had treated the 
veteran noted the following:

[The veteran] is a 35 year old Persian 
Gulf War Veteran who has CNS vasculitis 
with headaches, frontal lobe syndrome, 
and is medically disabled.  Onset of 
vasculitis and key target symptom was 
most likely headaches dating to 1991 and 
apparently occurred while in service.  It 
is for this reason, [the veteran] is 
requesting service-connection for this 
illness.  If his service records support 
onset of headaches while in service, then 
this would support service connection.

The Board observes that none of the medical records dated 
after May 1997 contain any information regarding the etiology 
of the veteran's vasculitis.

A September 2000 VHA opinion, based on a review of the 
record, confirms the diagnosis of CNS vasculitis and 
indicated that it was an organic disease.  With regard to 
onset of the veteran's CNS vasculitis, the September 2000 VHA 
opinion was that it was "as likely as not that the veteran's 
CNS vasculitis had its symptomatic onset within one year of 
separation from service."  However, the opining VHA 
physician indicated in the same opinion that it would be 
atypical, though possible, to have four years of headaches 
without other serious manifestations, noting that 4 years 
prior to the first notation of symptoms in 1995 would have 
been in 1991, which would have been within one year of 
service.  

In January 2001, the Board requested clarification from the 
VHA physician regarding the September 2000 opinions, 
including whether CNS vasculitis was an organic disease of 
the nervous system or cardiovascular system, and the basis of 
his opinion regarding date of onset.  A January 2001 VHA 
opinion by the same physician reflects that CNS vasculitis is 
an organic disease of the central nervous system, and is a 
vascular disease and not a cardiovascular disease.  The VHA 
physician further indicated that, upon this subsequent review 
of the record, he found no evidence of CNS vasculitis noted 
prior to 1995.  He indicated that, although the record 
indicated that headaches began in 1991, and that headaches 
were a common presenting symptom of CNS vasculitis, given the 
course of untreated CNS vasculitis, it would be possible, but 
clearly atypical, to have four years of headaches without 
other serious manifestations, or even death, resulting from 
the disease.  He indicated that the medical literature 
indicated that even a gradual onset of CNS vasculitis was 
from weeks to months, rarely even two to three years.  For 
these reasons, the VHA reviewing physician opined that it was 
"more likely than not that the headaches occurring in 1991 
and 1992 were not related to [the veteran's] CNS 
vasculitis." 

As indicated above, the veteran's claimed symptomatology has 
been shown with an onset subsequent to service and has been 
attributed by the competent medical evidence to CNS 
vasculitis.  The controlling regulation provides that 
compensation is payable only for illnesses which "[b]y 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  38 C.F.R. 
§ 3.317(a)(ii).  Because the veteran's reported symptoms have 
been related by medical evidence to the known clinical 
diagnosis of CNS vasculitis, with a left occipital infarct 
and complications, the Board must find that service 
connection for headaches, fatigue, joint pain, and vision 
disturbances, as due to undiagnosed illnesses, is not 
warranted.  See 38 U.S.C.A. §§ 1117; 38 C.F.R. § 3.317.  

The Board has also considered the veteran's claim for service 
connection on a direct and presumptive basis.  See, e.g., 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  With 
regard to a claim for service connection on the theory of 
direct incurrence in service, the Board finds that the 
medical evidence of record does not show that the disorder 
was manifested during service or suggest a nexus between the 
veteran's CNS vasculitis (with a left occipital infarct and 
complications) and service.  The evidence also does not 
establish onset (including to a degree of 10 percent 
disabling) within one year of service.  In this regard, the 
Board observes that, in a May 1997 statement, a VA physician 
indicated that the veteran's vasculitis apparently had its 
onset in service and that service connection would be 
supportable for this disorder if the veteran's service 
records "support onset of headaches while in service."  

In this case, the Board has considered the veteran's current 
assertions and hearing testimony that he experienced 
headaches during service in the Persian Gulf War or in 1991 
within one year of service separation, which history reported 
by the veteran formed the basis of the May 1997 VA opinion.  
The Board notes that the veteran's assertion of headaches 
since 1991 was first made by the veteran many years after 
service separation.  However, the Board finds that the 
veteran's recent assertion of onset of headaches in service 
in 1991 is not only not supported by, but is contradicted by, 
the in-service medical evidence.  The service medical 
records, which are contemporaneous to the reported in-service 
headaches, contain no references to medical treatment for 
headaches, and even reflect that, at service separation in 
April 1991, the veteran affirmatively denied having, or ever 
having experienced, the relevant symptoms, including 
headaches.  

Post-service evidence is negative for complaints or evidence 
of headaches until many years after service.  For example, 
the veteran did not mention headaches on a September 1993 
application for VA benefits which specifically enumerated 
other symptomatology, or during VA outpatient treatment from 
1991 to 1993, during which he presented multiple complaints 
to the medical professionals.  The Board acknowledges that 
the veteran reported a four to five year history of headaches 
when he was hospitalized in early September 1996.  However, 
the VA discharge summary of a hospitalization from September 
1996 to October 1996 reflects a history of headaches which 
only began the first week of September 1996.  In October 
1996, the veteran reported only a one year history of 
headaches and right-sided weakness.  

Based on this evidence, the Board finds the veteran's 
assertions of headaches since 1991 not to be credible.  The 
Board further finds that the evidence which is negative for 
headaches in service or for many years after service is more 
highly probative of the question of whether he experienced 
headaches in service (or within a year of service) than are 
his more recent assertions, first made many years after 
service separation.  Such recent assertions are unsupported 
by the evidence of record, and are inconsistent with the 
veteran's own prior reporting of symptoms on multiple 
occasions prior to 1996.  Therefore, the Board finds as a 
fact that the veteran did not in fact experience headaches in 
service or within one year of service separation. 

As the reported history of in-service headaches did not 
occur, the May 1997 physician's conditional statement lacks a 
factual basis.  As the Board finds as a fact that headaches 
did not occur in service, this physician's opinion, being 
without basis in fact, by its own terms, lacks probative 
value.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner and unenhanced by any additional medical commentary 
from that examiner does not constitute competent medical 
evidence).  

The Board further finds that the weight of the medical 
opinion evidence demonstrates that the veteran's CNS 
vasculitis symptomatology did not occur until 1995, nearly 
four years after service.  However, even assuming, arguendo, 
that the veteran experienced headaches since 1991, the weight 
of the medical evidence demonstrates that the veteran's 
currently diagnosed disability of CNS vasculitis is not 
etiologically related to headaches which reportedly began in 
1991.  That is, the medical evidence does not demonstrate 
that the claimed in-service or immediate post-service 
headaches represent the onset of the organic central nervous 
system disorder of CNS vasculitis in 1991.  Simply put, even 
if the veteran had headaches during or shortly following 
separation from service, the weight of the medical evidence 
demonstrates that they were not an early manifestation of the 
CNS vasculitis diagnosed years later.

In this regard, the Board finds that the September 2000 and 
January 2001 VHA medical opinions, which were was based on a 
thorough and comprehensive review of the evidence of record 
and a review of the medical literature, are more highly 
probative regarding the question of onset of the veteran's 
CNS vasculitis than the May 1997 VA physician's qualified and 
conditional opinion, which conditionally related CNS 
vasculitis to headaches in service, but, as indicated above, 
is without factual basis.  Because the weight of the medical 
evidence demonstrates that the veteran's CNS vasculitis first 
manifested in 1995, over one year after service separation, 
and is not etiologically related to the veteran's service, 
service connection for CNS vasculitis, as directly incurred 
in service or presumptively related to service, is, likewise, 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309. 

The Board has considered the veteran's lay opinion, as 
indicated during his July 1999 BVA hearing, that his current 
CNS vascular disorder, which he asserts was manifested by 
headaches, had its onset in service.  However, the veteran 
has not been shown to possess the medical expertise necessary 
to render a diagnosis or to establish a nexus or link between 
a currently diagnosed disorder and service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account of a 
physician's statement, "filtered as it 
[is] through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence").  For these reasons, the Board concludes that 
service connection CNS vasculitis is not established.  


ORDER

Service connection for CNS vasculitis, with a left occipital 
infarct and complications, claimed as headaches, fatigue, 
joint pain, and vision disturbances, including as due to an 
undiagnosed illness, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

